UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1063


HOANG DO,

                 Plaintiff - Appellant,

            v.

LIBERTY INSURANCE CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00619-RBS)


Submitted:   June 7, 2013                     Decided:   July 2, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Broughton Shedlick, C. BROUGHTON SHEDLICK, PLLC, Falls
Church, Virginia, for Appellant. E. Ford Stephens, CHRISTIAN &
BARTON, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This appeal arises out of an automobile accident between

Hoang Do and Gerson Arias.        Because Arias allegedly was both at

fault and underinsured, Do submitted a uninsured motorist claim

to his automotive insurance provider, Liberty Insurance Company.

Liberty did not respond to Do’s case for months, and ultimately

rejected the claim.        In the interim, Do had settled and signed a

release of rights with Arias and his insurer, and the statute of

limitations lapsed for any tort claims related to the accident.

      Do then brought this action against Liberty claiming that

in its delay in acting on, and ultimate rejecting, his uninsured

motorist claim, Liberty “acted in its own best interests and

against the interests of its insured, i.e.[,] in bad faith.”               JA

10.

      The district court dismissed Do’s complaint for failure to

state a claim.       The court held that Do failed to state a claim

for recovery from Liberty under the uninsured motorist provision

because   Do   had   not   secured   a       judgment   against   Arias.   The

district court also held that Do failed to state a bad faith

claim against Liberty because Liberty was Do’s adversary in the

uninsured motorist claim, and thus had no duty to act in good

faith toward Do with regard to the claim.                Do only appeals the

second holding.



                                         2
     Under    Virginia        law,    once   an    insured        files    an     uninsured

motorist     claim     with     its   insurer,      the     “insurer        and       insured

assume[] an adversary relationship.”                   Maxey v. Doe, 225 S.E.2d

359, 362 (Va. 1976).           Pursuant to this relationship, the insurer

is   “under      no     obligation      to       furnish      [its        insured]       with

information.”       Truman v. Spivey, 302 S.E.2d 517, 520 (Va. 1983).

     In this regard, under the facts alleged in Do’s complaint,

Liberty    had    no    duty    to    inform      Do   that       uninsured       motorist

coverage     required     the    existence        of   a    judgment        against      the

underinsured motorist.           Va. Code Ann. § 38.2-2206(a); see also

State Farm Mut. Auto. Ins. Co. v. Kelly, 380 S.E.2d 654, 656

(Va. 1989); Midwest Mut. Ins. Co. v. Aetna Cas. & Sur. Co., 223

S.E.2d 901, 904 (Va. 1976).                  Nor did Liberty have a duty to

inform Do that, if he settled and signed a release of rights

with Arias and his insurer, it would rely on the settlement to

deny uninsured motorist coverage.                See Maxey, 225 S.E.2d at 362.

     Because Liberty had no duty to act in good faith toward Do

with regard to his uninsured motorist claim, the district court

did not err in holding that Do’s complaint failed to state a

plausible claim for a bad faith action against Liberty.                                   We

dispense     with      oral    argument      because        the    facts        and    legal

contentions      are   adequately      presented       in    the     materials         before

this court and argument would not aid the decisional process.

                                                                                   AFFIRMED

                                             3